Citation Nr: 0501437	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for refractive error.  

2.  Entitlement to service connection for cataracts/angle 
closure.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from July 1961 to December 
1982.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002, rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA), in which the RO 
denied the veteran's application to reopen a previously 
denied claim for service connection for disorders of the eyes 
based on new and material evidence.  In April 2002 the 
veteran appeared and gave testimony at an RO hearing before a 
hearing officer.  In October 2003 the veteran again appeared 
and gave testimony at a hearing at the RO before the 
undersigned.  Transcripts of these hearings are in the claims 
folder.   

In a decision in February 2004, the Board granted the 
veteran's application to reopen his claim for service 
connection for an eye disability based on new and material 
evidence.  The issue of service connection for eye disability 
was then remanded to the RO for further development.  In a 
rating decision of June 2004 the RO granted service 
connection for uveitis/iritis and for blepharitis, which were 
each assigned 10 percent disability ratings from July 24, 
2001.  The RO denied service connection for refractive error 
and for cataracts/angle closure.  The issues of service 
connection for these disabilities are now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  Refractive error is not a disease or disability for 
purposes of VA compensation.  

2.  Cataracts/angle closure were not demonstrated during 
service or for many years thereafter.  The veteran's 
currently diagnosed cataracts/angle closure are unrelated to 
service.  


CONCLUSIONS OF LAW

1.  Service connection for refractive error is precluded.  
38 C.F.R. § 3.303(2004).  

2.  Cataracts/angle closure were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), as amended, 
modified VA's duties to notify and assist claimants.  Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)); Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2004))

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In letters dated in August and October 2001, the RO informed 
the veteran of the evidence needed to substantiate his 
claims, and of who was responsible for obtaining what 
evidence.   In addition, the October 2001, notice letter 
effectively told the veteran to submit relevant evidence.  
That notice told him of his responsibility for submitting 
evidence, and thereby put him on notice to submit all such 
evidence in his possession.  

In Pelegrini, the Court also mandated that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 119-20.  In this case, the notice 
was provided prior to the January 2002 denial.  

It does not appear from a review of the record that, after 
further evidentiary development and earlier Board remands, 
any clinical evidence relevant to the claims that are the 
subject of this decision is available, but not yet associated 
with the claims folder.  In addition, pursuant to the VCAA, 
the veteran has received a recent VA examination.  The 
examiners had access to all the relevant evidence of record 
and provided the necessary medical findings to evaluate the 
veteran's current claims.  

                                                  I.  Factual 
Basis 

The veteran's service medical records reflect considerable 
treatment and evaluations for eye and vision complaints with 
assessments that included chalazion, blepharitis, 
conjunctivitis, iritis, presbyopic astigmatism, allergic 
conjuntivitis, and hyperopia.  On an October 1982 
ophthalmology evaluation performed in conjunction with the 
veteran's examination prior to service discharge, the 
veteran's uncorrected visual acuity was 20/20 in the right 
eye and 20/20-in the left eye.  A diagnosis of mild macula 
disease was rendered.  The veteran's service medical records 
contain no findings of cataracts or angle closure.  

After a VA ophthalmology examination in April 1983, the 
diagnoses included refractive error and mild macular drusen 
with no evidence of chloroquine maculopathy.  

During a state disability examination conducted in March 1990 
the veteran's pupils were equal and reactive to light and 
accommodation.  Extra ocular motor muscles were intact and 
the fundi were benign.  No papilledema was reported and the 
conjunctivae were moist and pink.  

On a January 1992 VA medical examination, evaluation of the 
eyes was normal.  During VA outpatient treatment in 1999 the 
assessment was borderline asymptomatic narrow angles in both 
eyes.  In January 1999 it was noted that the angles were very 
narrow but there was no history consistent with earlier 
attacks.  

During a July 2002 hearing before a hearing officer at the RO 
the veteran said that he was very susceptible to foreign 
matter entering his eyes while performing dentistry while in 
the military service.  He said that he had frequent problems 
with eye irritations and dry eyes.  He was currently being 
followed for narrow angles in the eyes and for cataracts.  He 
said that his eye problems were particularly severe in the 
right eye.  

After a July 2002 VA eye examination the diagnoses included 
narrow angles of the eyes, dryness necessitating the use of 
drops, and bilateral sclerotic changes consistent with 
cataracts.  

During an October 2003 hearing the veteran said that he 
performed a large number of oral and facial surgeries while 
in the military service, and that his exposure to pathologies 
in the course of his duties caused a number of eye problems 
that have persisted after his service discharge.  These 
problems included eye infections, abrasions, conjunctivitis 
and blurred vision.  

After a March 2004 VA eye examination the examining physician 
opined that the veteran's early cataract development, 
refractive disorder and angle closure were unrelated to the 
veteran's service.  

                                                  II.  Legal 
Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for disability diagnosed after 
service if the evidence indicates that it had its onset 
during service.  38 C.F.R. § 3.303(d) (2004).  Congenital or 
developmental defects, including refractive error of the eye, 
are not disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2004).  

Initially, the Board notes that the veteran's refractive 
error is not considered an acquired disease or disability, 
but is rather a condition for which service connection may 
not be granted.  38 C.F.R. § 3.303(c).  Further, the 
physician who conducted the veteran's most recent VA 
examination in March 2004, opined that this particular eye 
disorder was not related to the veteran's period of service.  
There is no other competent evidence linking refractive error 
to a disease or injury in service.  Accordingly service 
connection for refractive error of the eyes must be denied.  

In regard to the veteran's cataracts and angle closure 
disabilities, the Board notes that these particular eye 
disorders were not clinically demonstrated during the 
veteran's prolonged period of military service.  The first 
clinical evidence of these eye disabilities date from 1999, 
more than 15 years after his discharge from military service.  
Moreover, the VA physician who conducted the veteran's March 
2004 eye examination has opined that these eye problems are 
not the result of service.  Since the veteran's catracts and 
angle closure were not demonstrated during service or for 
many years thereafter and since no relationship between these 
eye disabilities and service had been demonstrated, service 
connection for cataracts/angle closure must also be denied.  

Because there is no competent evidence linking cataracts or 
refractive error to disease or injury in service, therefore 
the preponderance of the evidence is against the claims, and 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for refractive error is 
denied.  

Entitlement to service connection for cataracts/angle closure 
is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


